LINDER, J.
Defendant, through counsel, petitions for reconsideration of our opinion reversing the judgment and remanding with instructions to dismiss without prejudice. State v. Johnson, 193 Or App 250, 90 P3d 4 (2004). Defense counsel urges that, because defendant may be retried if the applicable statute of limitations has not run, we should modify our decision to dispose of two other assignments of error raised in appellant’s brief and 28 assignments of error raised in defendant’s pro se supplemental appellant’s brief. Defendant also files a pro se petition for reconsideration, rearguing the points raised in his pro se supplemental appellant’s brief and seeking relief that goes beyond the scope of reconsideration. We grant the petition for reconsideration filed by defense counsel. We deny the pro se petition for reconsideration. We modify our opinion to include the following.
Defendant raises two additional assignments of error challenging the trial court’s denial of his request for access to legal materials and to proceed pro se at trial. We reject those claims of error without further discussion. By way of a pro se supplemental appellant’s brief, defendant raises 28 assignments of error in addition to those asserted by appellate counsel on his behalf. Because all of those challenges are either unpreserved, insufficiently developed, or without merit, we reject them without further discussion as well.
Petition for reconsideration filed by defense counsel allowed; defendant’s pro se petition for reconsideration denied; former opinion modified and adhered to as modified.